

EXHIBIT 10.2




WALGREEN CO. LONG-TERM PERFORMANCE INCENTIVE PLAN


AMENDMENT NO. 1




Effective January 10, 2007 (immediately following shareholder approval of the
Walgreen Co. Long-Term Performance Incentive Plan (the "Plan")), Section 4.3 of
the Plan shall be amended in its entirety to read as follows:


"For the purpose of computing the total number of shares of Common Stock
available for Awards under the Plan, there shall be counted against the
limitations set forth in Section 4.2 of the Plan (subject to the remainder of
this Section and Section 10.2) the number of shares of Common Stock issued under
grants of Restricted Shares pursuant to Section 6 of the Plan and the maximum
number of shares of Common Stock issued under payments of Restricted Share Units
pursuant to Section 6 of the Plan and Performance Units and Performance Share
Units pursuant to Section 7 of the Plan, in each case determined as of the date
on which such Awards are granted, or issued, as applicable. If any Awards are
forfeited, cancelled, terminated or settled in cash in lieu of Common Stock, the
shares of Common Stock which were theretofore subject (or potentially subject)
to such Awards shall again be available for Awards under the Plan to the extent
of such forfeiture, cancellation, termination or settlement of such Awards."

